Name: Council Regulation (EU) No 825/2014 of 30 July 2014 amending Regulation (EU) No 692/2014 concerning restrictions on the import into the Union of goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol
 Type: Regulation
 Subject Matter: Europe;  international affairs;  international security;  international trade
 Date Published: nan

 30.7.2014 EN Official Journal of the European Union L 226/2 COUNCIL REGULATION (EU) No 825/2014 of 30 July 2014 amending Regulation (EU) No 692/2014 concerning restrictions on the import into the Union of goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2014/386/CFSP of 23 June 2014 concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 692/2014 (2) gives effect to certain measures provided for in Decision 2014/386/CFSP, in particular, restrictions on goods originating in Crimea or Sevastopol and on the provision, direct or indirect, of financing or financial assistance, as well as insurance and reinsurance, related to the import of such goods, in response to the illegal annexation of Crimea and Sevastopol. (2) On 30 July 2014, the Council adopted Decision 2014/507/CFSP (3) which amends Decision 2014/386/CFSP in order to provide for a ban on new investments related to infrastructure in the sectors of transport, telecommunications and energy and the exploitation of natural resources in Crimea and Sevastopol and an export ban on key equipment and technology related to those sectors. (3) Those measures fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (4) Regulation (EU) No 692/2014 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 692/2014 is hereby amended as follows: (1) The title is replaced by the following: Council Regulation (EU) No 692/2014 of 23 June 2014 concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol. (2) In Article 1, the following points are added: (f) brokering services  means: (i) the negotiation or arrangement of transactions for the purchase, sale or supply of goods and technology or of financial and technical services, including from a third country to any other third country; or (ii) the selling or buying of goods and technology or of financial and technical services, including where they are located in third countries for their transfer to another third country. (g) technical assistance  means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance includes verbal forms of assistance.. (3) The following Articles are inserted: Article 2a 1. The following shall be prohibited: (a) the granting of any financial loan or credit specifically relating to the creation, acquisition or development of infrastructure in the areas of transport, telecommunications or energy in Crimea or Sevastopol; (b) the acquisition or extension of a participation, including the acquisition in full and the acquisition of shares and securities of a participating nature, in enterprises established in Crimea or Sevastopol that are engaged in the creation, acquisition or development of infrastructure in the areas of transport, telecommunications or energy in Crimea or Sevastopol; (c) the creation of any joint venture relating to the creation, acquisition or development of infrastructure in the areas of transport, telecommunications or energy in Crimea or Sevastopol. 2. The following shall be prohibited: (a) the granting of any financial loan or credit specifically relating to the exploitation of oil, gas or mineral resources in Crimea or Sevastopol; (b) the acquisition or extension of a participation, including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature, in entreprises established in Crimea or Sevastopol that are engaged in the exploitation of oil, gas or mineral resources in Crimea or Sevastopol; (c) the creation of any joint venture relating to the exploitation of oil, gas or mineral resources in Crimea or Sevastopol. 3. For the purposes of this Article and Article 2b, the following definitions shall apply: (a) mineral resources  are those listed in Annex II; (b) exploitation  means exploration, prospection, extraction, refining and management of oil, gas and mineral resources and provision of related geological services but does not include maintenance to ensure safety of existing infrastructure; (c) refining  means the processing, conditioning and preparation for sale. Article 2b It shall be prohibited to provide, directly or indirectly, technical assistance, brokering services related to the investment activities referred to in Article 2a. Article 2c 1. It shall be prohibited to sell, supply, transfer, export, directly or indirectly, key equipment and technology as listed in Annex III to any natural or legal person, entity or body in Crimea or Sevastopol or for use in Crimea or Sevastopol. 2. Annex III shall include key equipment and technology related to the creation, acquisition or development of infrastructure in the following sectors: (a) transport; (b) telecommunications; (c) energy; (d) the exploitation of oil, gas and mineral reserves in Crimea and Sevastopol. 3. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance or brokering services related to the key equipment and technology listed in Annex III, or related to the provision, manufacture, maintenance and use of items listed in Annex III to any natural or legal person, entity or body in Crimea or Sevastopol or for use in Crimea or Sevastopol; and (b) provide, directly or indirectly, financing or financial asssistance related to the key equipment and technology listed in Annex III to any natural or legal person, entity or body in Crimea or Sevastopol or for use in Crimea or Sevastopol. 4. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 3. 5. The prohibitions in paragraphs 1 and 3 shall not apply to the execution, until 28 October 2014 of transactions required by a trade contract concluded before30 July 2014 concerning key equipment or technology as listed in Annex III or by ancillary contracts necessary for the execution of such contracts provided that the natural or legal person, entity or body seeking to engage in such transactions, or to provide assistance to such transactions, has notified, at least 10 working days in advance, the transaction or assistance to the competent authority of the Member State in which it is established. Article 2d Articles 2a and 2b shall not apply to the granting of a financial loan or credit, to the extension of a participation or the creation of any joint venture, if the following conditions are met: (a) the transaction is required by an agreement or contract conluded before 30 July 2014; and (b) the competent authority has been informed at least 10 working days in advance.. (4) The Annex to Regulation (EU) No 692/2014 is renamed Annex I and Annexes II and III as set out in the Annex to this Regulation are added. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2014. For the Council The President S. GOZI (1) OJ L 183, 24.6.2014, p. 70. (2) Council Regulation (EU) No 692/2014 of 23 June 2014 concerning restrictions on the import into the Union of goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol (OJ L 183, 24.6.2014, p. 9). (3) Council Decision 2014/507/CFSP of 30 July 2014 amending Decision 2014/386/CFSP concerning restrictions on goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol (see page 20 of this Official Journal). ANNEX ANNEX II Mineral Resources referred to in Article 2a: CN code Product description 2501 00 10 Sea water and salt liquors 2501 00 31 Salt for chemical transformation separation of Na from Cl  for the manufacture of other products 2501 00 51 Salt, denatured or for other industrial uses, incl. refining (excl. for chemical transformation or preservation or preparation of foodstuffs for human or animal consumption) 2501 00 99 Salt and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents (excl. table salt, salt for chemical transformation separation of Na from Cl , denatured salt and salt for other industrial uses) 2502 00 00 Unroasted iron pyrites 2503 00 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur 2504 Natural graphite 2505 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands of Chapter 26 2506 Quartz (other than natural sands); quartzite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2507 00 Kaolin and other kaolinic clays, whether or not calcined 2508 Other clays (not including expanded clays of heading 6806), andalusite, kyanite and sillimanite, whether or not calcined; mullite; chamotte or dinas earths 2509 00 00 Chalk 2510 Natural calcium phosphates and natural aluminium calcium phosphates, natural and phosphatic chalk 2511 Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined, other than barium oxide of heading 2816 2512 00 00 Siliceous fossil meals (for example, kieselguhr, tripolite and diatomite) and similar siliceous earths, whether or not calcined, of an apparent specific gravity of 1 or less 2513 Pumice stone; emery; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated 2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2.5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2516 Granite, porphyry, basalt, sandstone and other monumental or building stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2517 Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated; macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in the first part of the heading; tarred macadam; granules, chippings and powder, of stones of heading 2515 or 2516, whether or not heat-treated 2518 Dolomite, whether or not calcined or sintered, including dolomite roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape; dolomite ramming mix 2519 00 00 Natural magnesium carbonate (magnesite); fused magnesia; dead-burned (sintered) magnesia, whether or not containing small quantities of other oxides added before sintering; other magnesium oxide, whether or not pure 2520 Gypsum; anhydrite; plasters (consisting of calcined gypsum or calcium sulphate) whether or not coloured, with or without small quantities of accelerators or retarders 2521 00 00 Limestone flux; limestone and other calcareous stone, of a kind used for the manufacture of lime or cement 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers 2524 Asbestos 2525 Mica, including splittings; mica waste 2526 Natural steatite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape; talc 2528 00 00 Natural borates and concentrates thereof (whether or not calcined), but not including borates separated from natural brine; natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight 2529 Feldspar; leucite; nepheline and nepheline syenite; fluorspar 2530 Mineral substances not elsewhere specified or included 2601 Iron ores and concentrates, including roasted iron pyrites 2602 00 00 Manganese ores and concentrates, including ferruginous manganese ores and concentrates with a manganese content of 20 % or more, calculated on the dry weight 2603 00 00 Copper ores and concentrates 2604 00 00 Nickel ores and concentrates 2605 00 00 Cobalt ores and concentrates 2606 00 00 Aluminium ores and concentrates 2607 00 00 Lead ores and concentrates 2608 00 00 Zinc ores and concentrates 2609 00 00 Tin, ores and concentrates 2610 00 00 Chromium ores and concentrates 2611 00 00 Tungsten ores and concentrates 2612 Uranium or thorium ores and concentrates 2613 Molybdenum ores and concentrates 2614 00 00 Titanium ores and concentrates 2615 Niobium, tantalum, vanadium or zirconium ores and concentrates 2616 Precious metal ores and concentrates 2617 Other ores and concentrates 2618 00 00 Granulated slag (slag sand) from the manufacture of iron or steel 2619 00 Slag, dross (other than granulated slag), scalings and other waste from the manufacture of iron or steel 2620 Slag, ash and residues (other than from the manufacture of iron or steel) containing metals, arsenic, or their compounds 2621 Other slag and ash, including seaweed ash (kelp); ash and residues from the incineration of municipal waste 2701 Coal; briquettes, ovoids and similar solid fuels manufactured from coal 2702 Lignite, whether or not agglomerated, excluding jet 2703 00 00 Peat (including peat litter), whether or not agglomerated 2704 00 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated; retort carbon 2705 00 00 Coal gas, water gas, producer gas and similar gases, other than petroleum gases and other gaseous hydrocarbons 2706 00 00 Tar distilled from coal, from lignite or from peat, and other mineral tars, whether or not dehydrated or partially distilled, including reconstituted tars 2707 Oils and other products of the distillation of high temperature coal tar; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents 2708 Pitch and pitch coke, obtained from coal tar or from other mineral tars 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils 2711 Petroleum gases and other gaseous hydrocarbons 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals 2714 Bitumen and asphalt, natural; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) 2716 00 00 Electrical energy 2801 Fluorine, chlorine, bromine and iodine 2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur 2803 00 00 Carbon (carbon blacks and other forms of carbon not elsewhere specified or included). 2804 Hydrogen, rare gases and other non-metals 2805 Alkali or alkaline-earth metals; rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed; mercury 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid 2807 00 00 Sulphuric acid; oleum 2808 00 00 Nitric acid; sulphonitric acids 2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined 2810 00 Oxides of boron; boric acids 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals 2812 Halides and halide oxides of non-metals 2813 Sulphides of non-metals; commercial phosphorus trisulphide 2814 Ammonia, anhydrous or in aqueous solution 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium 2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium 2817 00 00 Zinc oxide; zinc peroxide 2818 Artificial corundum, whether or not chemically defined; aluminium oxide; aluminium hydroxide 2819 Chromium oxides and hydroxides 2820 Manganese oxides 2821 Iron oxides and hydroxides; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 2822 00 00 Cobalt oxides and hydroxides; commercial cobalt oxides 2823 00 00 Titanium oxides 2824 Lead oxides; red lead and orange lead 2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts 2827 Chlorides, chloride oxides and chloride hydroxides; bromides and bromide oxides; iodides and iodide oxides 2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites 2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates 2830 Sulphides; polysulphides, whether or not chemically defined 2831 Dithionites and sulphoxylates 2832 Sulphites; thiosulphates 2833 Sulphates; alums; peroxosulphates (persulphates) 2834 Nitrites; nitrates 2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined 2836 Carbonates; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate 2837 Cyanides, cyanide oxides and complex cyanides 2839 Silicates; commercial alkali metal silicates 2840 Borates; peroxoborates (perborates) 2841 Salts of oxometallic or peroxometallic acids 2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates whether or not chemically defined), other than azides 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals 2844 Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds; mixtures and residues containing these products 2845 Isotopes other than those of heading 2844; compounds, inorganic or organic, of such isotopes, whether or not chemically defined 2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals 2847 00 00 Hydrogen peroxide, whether or not solidified with urea 2848 00 00 Phosphides, whether or not chemically defined, excluding ferrophosphorus 2849 Carbides, whether or not chemically defined 2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 2849 2852 Inorganic or organic compounds of mercury, whether or not chemically defined, excluding amalgams 2853 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals. 2901 Acyclic hydrocarbons 2902 Cyclic hydrocarbons 2903 Halogenated derivatives of hydrocarbons 2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2907 Phenols; phenol-alcohols 2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives 2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde 2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products of heading 2912 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2919 Phosphoric esters and their salts, including lactophosphates; their halogenated, sulphonated, nitrated or nitrosated derivatives 2920 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives 2921 Amine-function compounds 2922 Oxygen-function amino-compounds 2923 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined 2924 Carboxyamide-function compounds; amide-function compounds of carbonic acid 2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds 2926 Nitrile-function compounds 2927 00 00 Diazo-, azo- or azoxy-compounds 2928 00 Organic derivatives of hydrazine or of hydroxylamine 2929 Compounds with other nitrogen function 2930 Organo-sulphur compounds 2931 Other organo-inorganic compounds 2932 Heterocyclic compounds with oxygen hetero-atom(s) only 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds 2935 00 Sulphonamides 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7107 00 00 Base metals clad with silver, not further worked than semi-manufactured 7108 Gold (including gold plated with platinum) unwrought or in semi-manufactured forms, or in powder form 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured 7110 Platinum, unwrought or in semi-manufactured forms, or in powder form 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7112 Waste and scrap of precious metal or of metal clad with precious metal; other waste and scrap containing precious metal or precious metal compounds, of a kind used principally for the recovery of precious metal 7201 Pig iron and, Spiegeleisen in pigs, blocks or other primary forms 7202 Ferro-alloys 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7204 Ferrous waste an scrap; remelting scrap ingots of iron or steel 7205 Granules and powders, of pig iron, spiegeleisen, iron or steel 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading 7203). 7401 00 00 Copper mattes; cement copper (precipitated copper) 7402 00 00 Unrefined copper; copper anodes for electrolytic refining 7403 Refined copper and copper alloys, unwrought 7404 00 Copper waste and scrap 7405 00 00 Master alloys of copper 7406 Copper powders and flakes 7501 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy 7502 Unwrought nickel 7503 00 Nickel waste and scrap 7504 00 00 Nickel powders and flakes 7601 Unwrought aluminium 7602 00 Aluminium waste and scrap 7603 Aluminium powders and flakes 7801 Unwrought lead 7802 00 00 Lead waste and scrap ex 7804 lead powders and flakes 7901 Unwrought zinc 7902 00 00 Zinc waste and scrap 7903 Zinc dust, powders and flakes 8001 Unwrought tin 8002 00 00 Tin waste and scrap ex 8101 Tungsten (wolfram), including waste and scrap (except semi-finished and finished products) ex 8102 Molybdenum, including waste and scrap (except semi-finished and finished products) ex 8103 Tantalum, including waste and scrap (except semi-finished and finished products) ex 8104 Magnesium, including waste and scrap (except semi-finished and finished products) ex 8105 Cobalt, including waste and scrap (except semi-finished and finished products) ex 8106 00 Bismuth, including waste and scrap (except semi-finished and finished products) ex 8107 Cadmium, including waste and scrap( except semi-finished and finished products) ex 8108 Titanium, including waste and scrap (except semi-finished and finished products) ex 8109 Zirconium, including waste and scrap (except semi-finished and finished products) ex 8110 Antimony, including waste and scrap (except semi-finished and finished products) ex 8111 00 Manganese, including waste and scrap (except semi-finished and finished products) ex 8112 Beryllium, chromium, germanium, vanadium, gallium, hafnium, indium, niobium (colombium), rhenium and thallium, including waste and scrap (except semi-finished and finished products) ex 8113 00 Cermets, including waste and scrap (except semi-finished and finished products) ANNEX III Key equipment and technology related to the creation, acquisition or development of infrastructure in Crimea and Sevastopol referred to in Article 2c: CN Code Product Description 7304 11 00 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, SEAMLESS, OF STAINLESS STEEL 7304 19 10 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, SEAMLESS, OF IRON OR STEEL, OF AN EXTERNAL DIAMETER OF <= 168,3 MM (EXCL. PRODUCTS OF STAINLESS STEEL OR OF CAST IRON) 7304 19 30 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, SEAMLESS, OF IRON OR STEEL, OF AN EXTERNAL DIAMETER OF > 168,3 MM BUT <= 406,4 MM (EXCL. PRODUCTS OF STAINLESS STEEL OR OF CAST IRON) 7304 19 90 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, SEAMLESS, OF IRON OR STEEL, OF AN EXTERNAL DIAMETER OF > 406,4 MM (EXCL. PRODUCTS OF STAINLESS STEEL OR OF CAST IRON) 7304 22 00 DRILL PIPE, SEAMLESS, OF STAINLESS STEEL, OF A KIND USED IN DRILLING FOR OIL OR GAS 7304 23 00 DRILL PIPE, SEAMLESS, OF A KIND USED IN DRILLING FOR OIL OR GAS, OF IRON OR STEEL (EXCL. PRODUCTS OF STAINLESS STEEL OR OF CAST IRON) 7304 24 00 CASING AND TUBING, SEAMLESS, OF A KIND USED FOR DRILLING FOR OIL OR GAS, OF STAINLESS STEEL 7304 29 10 CASING AND TUBING OF A KIND USED FOR DRILLING FOR OIL OR GAS, SEAMLESS, OF IRON OR STEEL, OF AN EXTERNAL DIAMETER <= 168,3MM (EXCL. PRODUCTS OF CAST IRON) 7304 29 30 CASING AND TUBING OF A KIND USED FOR DRILLING FOR OIL OR GAS, SEAMLESS, OF IRON OR STEEL, OF AN EXTERNAL DIAMETER > 168,3MM, BUT <= 406,4 MM (EXCL. PRODUCTS OF CAST IRON) 7304 29 90 CASING AND TUBING OF A KIND USED FOR DRILLING FOR OIL OR GAS, SEAMLESS, OF IRON OR STEEL, OF AN EXTERNAL DIAMETER > 406,4 MM (EXCL. PRODUCTS OF CAST IRON) 7305 11 00 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, HAVING CIRCULAR CROSS-SECTIONS AND AN EXTERNAL DIAMETER OF > 406,4 MM, OF IRON OR STEEL, LONGITUDINALLY SUBMERGED ARC WELDED 7305 12 00 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, HAVING CIRCULAR CROSS-SECTIONS AND AN EXTERNAL DIAMETER OF > 406,4 MM, OF IRON OR STEEL, LONGITUDINALLY ARC WELDED (EXCL. PRODUCTS LONGITUDINALLY SUBMERGED ARC WELDED) 7305 19 00 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, HAVING CIRCULAR CROSS-SECTIONS AND AN EXTERNAL DIAMETER OF > 406,4 MM, OF FLAT-ROLLED PRODUCTS OF IRON OR STEEL (EXCL. PRODUCTS LONGITUDINALLY ARC WELDED) 7305 20 00 CASING OF A KIND USED IN DRILLING FOR OIL OR GAS, HAVING CIRCULAR CROSS-SECTIONS AND AN EXTERNAL DIAMETER OF > 406,4 MM, OF FLAT-ROLLED PRODUCTS OF IRON OR STEEL 7306 11 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, WELDED, OF FLAT-ROLLED PRODUCTS OF STAINLESS STEEL, OF AN EXTERNAL DIAMETER OF <= 406,4 MM 7306 19 LINE PIPE OF A KIND USED FOR OIL OR GAS PIPELINES, WELDED, OF FLAT-ROLLED PRODUCTS OF IRON OR STEEL, OF AN EXTERNAL DIAMETER OF <= 406,4 MM (EXCL. PRODUCTS OF STAINLESS STEEL OR OF CAST IRON) 7306 21 CASING AND TUBING OF A KIND USED IN DRILLING FOR OIL OR GAS, WELDED, OF FLAT-ROLLED PRODUCTS OF STAINLESS STEEL, OF AN EXTERNAL DIAMETER OF <= 406,4 MM 7306 29 CASING AND TUBING OF A KIND USED IN DRILLING FOR OIL OR GAS, WELDED, OF FLAT-ROLLED PRODUCTS OF IRON OR STEEL, OF AN EXTERNAL DIAMETER OF <= 406,4 MM (EXCL. PRODUCTS OF STAINLESS STEEL OR OF CAST IRON) ex 7311 00 CONTAINERS OF IRON OR STEEL, FOR COMPRESSED OR LIQUEFIED GAS (EXCL. CONTAINERS SPECIFICALLY CONSTRUCTED OR EQUIPPED FOR ONE OR MORE TYPES OF TRANSPORT) 8207 13 00 ROCK-DRILLING OR EARTH-BORING TOOLS, INTERCHANGEABLE, WITH WORKING PARTS OF SINTERED METAL CARBIDES OR CERMETS 8207 19 10 ROCK-DRILLING OR EARTH-BORING TOOLS, INTERCHANGEABLE, WITH WORKING PARTS OF DIAMOND OR AGGLOMERATED DIAMOND 8413 50 RECIPROCATING POSITIVE DISPLACEMENT PUMPS FOR LIQUIDS, POWER-DRIVEN (EXCL. THOSE OF SUBHEADING 8413 11 AND 8413 19, FUEL, LUBRICATING OR COOLING MEDIUM PUMPS FOR INTERNAL COMBUSTION PISTON ENGINE AND CONCRETE PUMPS) 8413 60 ROTARY POSITIVE DISPLACEMENT PUMPS FOR LIQUIDS, POWER-DRIVEN (EXCL. THOSE OF SUBHEADING 8413 11 AND 8413 19 AND FUEL, LUBRICATING OR COOLING MEDIUM PUMPS FOR INTERNAL COMBUSTION PISTON ENGINE) 8413 82 00 LIQUID ELEVATORS (EXCL. PUMPS) 8413 92 00 PARTS OF LIQUID ELEVATORS, N.E.S. 8430 49 00 BORING OR SINKING MACHINERY FOR BORING EARTH OR EXTRACTING MINERALS OR ORES, NOT SELF-PROPELLED AND NOT HYDRAULIC (EXCL. TUNNELLING MACHINERY AND HAND-OPERATED TOOLS) 8431 39 00 PARTS OF MACHINERY OF HEADING 8428, N.E.S. 8431 43 00 PARTS FOR BORING OR SINKING MACHINERY OF SUBHEADING 8430 41 OR 8430 49, N.E.S. 8431 49 PARTS OF MACHINERY OF HEADING 8426, 8429 AND 8430, N.E.S. 8479 89 97 MACHINES, APPARATUS AND MECHANICAL APPLIANCES, N.E.S. 8705 20 00 MOBILE DRILLING DERRICKS 8905 20 00 FLOATING OR SUBMERSIBLE DRILLING OR PRODUCTION PLATFORMS 8905 90 10 SEA-GOING LIGHT VESSELS, FIRE-FLOATS, FLOATING CRANES AND OTHER VESSELS, THE NAVIGABILITY OF WHICH IS SUBSIDIARY TO THEIR MAIN FUNCTION (EXCL. DREDGERS, FLOATING OR SUBMERSIBLE DRILLING OR PRODUCTION PLATFORMS; FISHING VESSELS AND WARSHIPS)